Case 1:20-cv-01601-JRS-DML Document 10 Filed 11/20/20 Page 1 of 4 PageID #: 135




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KIMBERLY JO FIELDS,                                  )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:20-cv-01601-JRS-DML
                                                     )
STATE OF INDIANA,                                    )
                                                     )
                             Defendant.              )

                        ORDER GRANTING MOTION TO DISMISS
                       PETITION FOR A WRIT OF HABEAS CORPUS

        Petitioner Kimberly Fields filed this petition for a writ of habeas corpus challenging her

 2017 Indiana state court convictions for fraud, operating a vehicle with a controlled substance in

 the body, and theft. The respondent has moved to dismiss the petition, arguing that Ms. Fields has

 failed to exhaust her state court remedies. Indeed, Ms. Fields has failed to exhaust, so the motion

 to dismiss, dkt. [5], is GRANTED, and this action is DISMISSED.

                              I. Background and Procedural History

        On October 8, 2015, Ms. Fields was charged with fraud, theft, and possession of a

 controlled substance in cause number 03D01-1510-F6-5066. Dkt. 5-1 at 1–2. On February 9, 2016,

 Ms. Fields was charged with operating a vehicle while intoxicated, operating a vehicle with a

 schedule I or II controlled substance in the body, and theft in cause number 03D01-1602-F6-881.

 Dkt. 5-2 at 1–2. Ms. Fields reached a plea agreement covering both cases, and on December 4,

 2017, she pleaded guilty to fraud, operating a vehicle with a controlled substance in the body, and

 theft. Dkt. 5-3. On January 4, 2018, the trial court sentenced Ms. Fields to two and a half years

 executed pursuant to the terms of the plea agreement. Dkts. 5-3, 5-4.
Case 1:20-cv-01601-JRS-DML Document 10 Filed 11/20/20 Page 2 of 4 PageID #: 136




        After filing an unsuccessful motion to correct error, Ms. Fields initiated an appeal to the

 Indiana Court of Appeals. Dkts. 5-1 at 11; 5-2 at 9–10; 5-5; 5-6 at 1–2. Because she failed to file

 a timely appeal, the Indiana Court of Appeals dismissed her appeal on February 22, 2019. Dkt. 5-

 7. On June 18, 2019, the Indiana Supreme Court denied leave to transfer. Dkt. 5-6 at 6.

        On June 10, 2020, Ms. Fields filed the currently pending petition for a writ of habeas corpus

 in this Court, alleging violations of her right to a fast and speedy trial and a variety of claims that,

 in effect, challenge whether she entered into her plea knowingly, intelligently, and voluntarily.

 Dkt. 1. The next day, Ms. Fields filed identical petitions in state court under each of her trial court

 cause numbers. Dkts. 5-1 at 14; 5-1 at 12; 5-9.

        On July 21, 2020, the respondent moved to dismiss the instant petition for failure to exhaust

 state remedies. Dkt. 5. Ms. Fields did not respond to the respondent's motion, but she did file a

 supplemental petition for habeas corpus, dkt. [9], in which she adds claims that the trial court

 abused its discretion and she received ineffective assistance of counsel.

                                             II. Discussion

        Before seeking habeas corpus review in federal court, a petitioner must exhaust her

 available state court remedies. 28 U.S.C. § 2254(b)(1). To satisfy the statutory exhaustion

 requirement, a petitioner must "fairly present [her] federal claim to the state courts through one

 complete round of state court review, whether on direct appeal or in post-conviction proceedings."

 Whatley v. Zatecky, 833 F.3d 762, 770–71 (7th Cir. 2016).

        Ms. Fields has not exhausted her state court remedies. Ms. Fields called her June 11, 2020,

 trial court pleadings habeas petitions, but under Indiana law they will be treated as petitions for

 post-conviction relief. See Manley v. Butts, 71 N.E.3d 1153, 1155–56 (Ind. Ct. App. 2017)

 (explaining that where petition attacks the validity of one's sentence or conviction, it should be
Case 1:20-cv-01601-JRS-DML Document 10 Filed 11/20/20 Page 3 of 4 PageID #: 137




 treated as a petition for post-conviction relief); Ind. Post-Conviction Rule 1(1)(c). In Ms. Field's

 amended petition, she alleges the motions for writ of habeas corpus were denied on October 30,

 2020. Dkt. 9 at 3. She did not include the trial court's orders with her pleading, but the

 chronological case summaries do not reflect that she has initiated, let alone completed, an appeal

 in either cause.

        There is no basis to stay the petition and hold it in abeyance while Ms. Fields exhausts her

 state remedies. The Supreme Court has held that stay and abeyance in habeas actions should be

 granted only when the petitioner demonstrates good cause for failing to exhaust arguably

 meritorious claims in state court. Rhines v. Weber, 544 U.S. 269, 277 (2005). Here, Ms. Fields has

 not shown good cause for failing to exhaust her state court remedies. Accordingly, Ms. Field's

 petition is dismissed without prejudice.

                                  III. Certificate of Appealability

        "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. §2253(c)(1).

 "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

        Where a claim is resolved on procedural grounds (such as failure to exhaust), a certificate

 of appealability should issue only if reasonable jurists could disagree about the merits of the

 underlying constitutional claim and about whether the procedural ruling was correct. Flores-

 Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016).
Case 1:20-cv-01601-JRS-DML Document 10 Filed 11/20/20 Page 4 of 4 PageID #: 138




        Here, no reasonable jurist could disagree that Ms. Fields has failed to exhaust her available

 state court remedies. Therefore, pursuant to Rule 11(a) of the Rules Governing Section 2254

 Proceedings in the United States District Courts, a certificate of appealability is denied.

                                           IV. Conclusion

        The claims Ms. Fields presented in her habeas petition have not been fully exhausted in

 state court. The respondent's motion to dismiss, dkt. [5], is therefore GRANTED, and this action

 is DISMISSED without prejudice. A certificate of appealability is also denied. Judgment

 consistent with this Order shall now issue.

        Ms. Field's motion for discovery, dkt. [6], is denied as moot.

        IT IS SO ORDERED.



   Date: 11/20/2020




 Distribution:

 KIMBERLY JO FIELDS
 534 2nd Street
 Columbus, IN 47201

 Jesse R. Drum
 INDIANA ATTORNEY GENERAL
 jesse.drum@atg.in.gov
